      Case 5:20-cv-00051 Document 9-1 Filed on 07/01/20 in TXSD Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  LAREDO DIVISION

 UNITED STATES OF AMERICA                           §
                                                    §
                            Plaintiff,              §
                                                    §
 v.                                                 §          CASE NO. 5:20-CV-051
                                                    §
 1.4338 ACRES OF LAND, MORE OR                      §
 LESS, SITUATE IN WEBB COUNTY,                      §
 STATE OF TEXAS; AND EDUARDO                        §
 PITON, ET AL.,                                     §
                                                    §
                          Defendants.               §


                      ORDER OF DISMISSAL AND DISBURSEMENT


        The Court now considers the “Joint Stipulation of Dismissal and Agreement to Disburse

Funds,” filed by the parties, announcing to the Court the parties’ stipulation to the dismissal of this

suit. Pursuant to Federal Rule of Civil Procedure 71.1(i)(1)(B), before a judgment is entered

plaintiff and affected defendants may dismiss an action without a court order by filing a stipulation

of dismissal signed by all parties. Since the stipulation of dismissal is signed by both Plaintiff and

Defendants in this case and no judgment has been entered, the parties have stipulated to the

dismissal of this case and no further action by this Court is necessary. Thus, the Clerk of the Court

is instructed to close the case.

         Pursuant to the Joint Stipulation of Dismissal and Agreement to Disburse Funds signed

 by Plaintiff, United States of America, and Defendants, Eduardo Piton and Maria de Jesus Piton,

 IT IS HEREBY ORDERED AND ADJUDGED, that:

         The Clerk of the Court is ORDERED to disburse the sum of one hundred and 00/100

 dollars ($100.00), along with any accrued interest earned, to “F&A Officer, USAED, Fort

                                               Page 1 of 2
                                   Order of Dismissal and Disbursement
   Case 5:20-cv-00051 Document 9-1 Filed on 07/01/20 in TXSD Page 2 of 2



Worth.” The check should reference Tract No. LRT-LRN-1015.

      IT IS SO ORDERED.

      DONE AND ORDERED at Laredo, Texas, this _____ day of______, 2020.



                                               ____________________________________
                                               John A. Kazen
                                               United States Magistrate Judge




AGREED TO AS TO FORM AND SUBSTANCE:

FOR DEFENDANTS:                                      FOR PLAINTIFF:

                                                     RYAN K. PATRICK
                                 __                  United States Attorney
EDUARDO PITON                                        Southern District of Texas


                                 __          By:     s/ John A Smith, III__________
MARIA DE JESUS PITON                                 JOHN A. SMITH, III
                                                     Assistant United States Attorney
                                                     Attorney-in-Charge
                                                     Southern District of Texas No. 8638
                                                     Texas Bar No. 18627450
                                                     One Shoreline Plaza
                                                     800 North Shoreline Blvd., Suite 500
                                                     Corpus Christi, TX 78401
                                                     Telephone: (361) 888-3111
                                                     Facsimile: (956) 888-3234
                                                     E-mail: john.a.smith@usdoj.gov




                                       Page 2 of 2
                           Order of Dismissal and Disbursement
